Citation Nr: 1701164	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-31 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation benefits on behalf of K.R.S., Jr., the Veteran's child in the appellant's custody.  

(The following issues on appeal are addressed in separate Board decisions:  entitlement to waiver of recovery of an overpayment of VA compensation benefits, timeliness of a substantive appeal of a rating decision that reduced VA compensation benefits from 40 to 10 percent due to incarceration for a felony,  entitlement to earlier an effective date for the awards of service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, and for the award of a 50 percent rating for service-connected residuals of lumbar spine fusion with posttraumatic arthritis, as well as an initial compensable rating for service-connected scar associated with residuals of lumbar fusion ).


 

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992.  The Veteran and the Appellant are the biological parents of K.R.S., Jr. born in October 1996.  

Although no longer a minor child, K.R.S., Jr. was in the physical custody of the Appellant during the period in question.    

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 decision of Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

As indicated on the title page, the Veteran has other appeals before the Board.  Because those appeals originate from a different agency of original jurisdiction and involves issues dependent on different law and facts, they are the subject of a separate decision.  See BVA Directive 8430, paragraph 14.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

All apportionment claims are considered "contested claims," and as such, certain procedural rights are invoked.  See 38 C.F.R. § 20.3 (p) (2015).  The applicable regulations provide that when a Substantive Appeal is filed in a simultaneously contested claim, the content of the document will be furnished to the other contesting parties to the extent that it contains information which could directly 

affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2015).  Additionally, a party to a simultaneously contested claim may file a brief or argument in answer to a Substantive Appeal filed by another contesting party within 30 days from the date the content of the Substantive Appeal is furnished as provided in §19.102. 38 C.F.R. § 20.502 (2015). 

Initially, there is no indication that the Appellant has been provided with the opportunity to appoint a representative in this matter, if she so desires.  This should be accomplished on remand.    

Second, there is no indication that she was provided with the content of the Substantive Appeal regarding apportionment submitted by the Veteran, which was received in October 2012.

Third, the Appellant has not been provided with notice of the Veteran's hearing request on this matter nor has she been provided the opportunity to testify at the hearing, if she so desires.  Indeed, on his Substantive Appeal ,VA Form 9, received in October 2012, the Veteran requested a hearing before the Board regarding the special apportionment issue at his local VA office.  Although he did testify before the undersigned VLJ in July 2016 on other issues on appeal that are addressed in separate Board decisions, he was not able to testify on the issue of apportionment as the Appellant was not provided with notice of the hearing and given the opportunity to attend.  For these reasons, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claim procedures have been followed.  Development of this claim should include, but is not limited to, the following:

(a) Provide the Appellant with a letter containing proper notice in accordance with 38 U.S.C.A. § 5103 (a), including notification as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation.

(b) Provide the Appellant with a VA Form 21-22, and request that she submit the completed form to VA, should she elect to be represented in this matter.  

(c) Provide the Appellant with a copy of the October 2012 Substantive Appeal completed by the Veteran.

The appellant should be allowed an appropriate time to respond with additional evidence or argument.  

2.  Then, readjudicate the apportionment claim on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Appellant and Veteran.

3.  Then, schedule the Appellant and the Veteran for a Travel Board hearing at the RO, ensuring that notification of the date, time, and location of the hearing is sent to BOTH parties and their respective representatives, if appointed, to their correct addresses of record. 

The case should thereafter be processed in accordance with established appellate practices.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




